EXHIBIT ENTERPRISE PRODUCTS PARTNERS L.P. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in thousands) For the Year Ended December 31, 2008 2007 2006 2005 2004 Consolidated income $ 954,021 $ 533,674 $ 601,155 $ 419,508 $ 268,261 Add: Minority interest 41,376 30,643 9,079 5,760 8,128 Provision for taxes 26,401 15,257 21,323 8,362 3,761 Less: Equity in earningsfrom unconsolidated affiliates (59,104 ) (29,658 ) (21,565 ) (14,548 ) (52,787 ) Consolidated pre-tax income before minority interest and equity in earnings from unconsolidated affiliates 962,694 549,916 609,992 419,082 227,363 Add: Fixed charges 484,259 400,065 306,791 264,921 168,463 Amortization of capitalized interest 10,486 9,335 7,894 1,644 974 Distributed income of equity investees 98,553 73,593 43,032 56,058 68,027 Subtotal 1,555,992 1,032,909 967,709 741,705 464,827 Less: Capitalized interest (71,584 ) (75,476 ) (55,660 ) (22,046 ) (2,766 ) Minority interest (41,376 ) (30,643 ) (9,079 ) (5,760 ) (8,128 ) Total earnings $ 1,443,032 $ 926,790 $ 902,970 $ 713,899 $ 453,933 Fixed charges: Interest expense $ 400,686 $ 311,764 $ 238,023 $ 230,549 $ 155,740 Capitalized interest 71,584 75,476 55,660 22,046 2,766 Interest portion of rental expense 11,989 12,825 13,108 12,326 9,957 Total $ 484,259 $ 400,065 $ 306,791 $ 264,921 $ 168,463 Ratio of earnings to fixed charges 2.98 x 2.32 x 2.94 x 2.69 x 2.69 x These computations take into account our consolidated operations and the distributed income from our equity method investees.For purposes of these calculations, “earnings” is the amount resulting from adding and subtracting the following items: Add the following, as applicable: · consolidated pre-tax income before minority interest and income or loss from equity investees; · fixed charges; · amortization of capitalized interest; · distributed income of equity investees; and · our share of pre-tax losses of equity investees for which charges arising from guarantees are included in fixed charges. From the subtotal of the added items, subtract the following, as applicable: · interest capitalized; · preference security dividend requirements of consolidated subsidiaries; and · minority interest in pre-tax income of subsidiaries that have not incurred fixed charges. The term “fixed charges” means the sum of the following:interest expensed and capitalized; amortized premiums, discounts and capitalized expenses related to indebtedness; an estimate of interest within rental expenses; and preference dividend requirements of consolidated subsidiaries.
